IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 17, 2009
                               No. 06-41338
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

THOMAS WAYNE FLORENCE

                                           Plaintiff-Appellant

v.

CHRISTINA MELTON CRAIN; BRAD LIVINGSTON, Executive Director;
KEITH CLENDENNEN, Director, Texas Department of Criminal Justice-
Institutional Division, Grievance Procedure; ARMANDO AYALA, Coordinator,
Texas Department of Criminal Justice, Disciplinary Procedures; DIANA
TORRES, Corrections Officer; ET AL

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:06-CV-45


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Thomas Wayne Florence, Texas prisoner # 654322, moves to proceed in
forma pauperis (IFP) to appeal the dismissal of his 42 U.S.C. § 1983 complaint
as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).    The district court denied
Florence leave to proceed IFP on appeal, certifying that the appeal is not taken


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 06-41338

in good faith. By moving for leave to proceed IFP, Florence is challenging that
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Our inquiry into Florence’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
omitted). We review a § 1915 dismissal as frivolous for an abuse of discretion.
See Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997).
      Florence argues that he was denied his First Amendment right to access
to the courts. His argument fails, however, because he does not challenge the
district court’s correct finding that he had not established that he was prevented
from filing a claim in a court. See Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir.
1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).    He also has abandoned any challenge to the district court’s
determination that his retaliation claim had been raised in another action. See
Brinkmann, 813 F.2d at 748. Florence has not sufficiently briefed his assertion
that the district court was biased. Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993).
      Florence’s arguments that his due process rights were violated in
connection with his disciplinary hearing fail because the punishment he
received, a reduction in line classification status, does not trigger due process
protections.   See Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Malchi v.
Thaler, 211 F.3d 953, 959 (5th Cir. 2000).             Florence’s claim that his
constitutional rights were violated in connection with the processing of his
grievances seeking to overturn his disciplinary conviction is similarly
unavailing. See Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005).; see also
Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S. 119, 137-38
(1977) (Burger, J., concurring).
      Florence has not shown that the district court’s determination, that his
appeal is frivolous, is incorrect. Accordingly, his request for IFP status is denied.

                                         2
                                  No. 06-41338

See Baugh, 117 F.3d at 202 n.24. All other outstanding motions in this case are
also denied. Because the appeal is frivolous, it is dismissed. 5 TH C IR. R. 42.2.
      The district court’s dismissal of the complaint and this court’s dismissal
of the appeal count as strikes for purposes of § 1915(g).        See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Florence has at least two
previous strikes. See Florence v. Deel, 252 F. App’x 697, 697-98 (5th Cir. 2007).
Because he has accumulated three strikes, Florence is now barred from
proceeding IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he “is under imminent danger of serious physical
injury.” § 1915(g).
      IFP MOTION, ALL OUTSTANDING MOTIONS DENIED; APPEAL
DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        3